EXHIBIT 10.104

EMPLOYMENT AGREEMENT

           This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of June 14,
1999 (the "Agreement"), by and among Energy East Corporation, a New York
corporation ("Energy East"), Central Maine Power Company, a Maine corporation or
its successor (the "Company"), and Sara J. Burns (the "Executive"), amends and
restates that certain Agreement dated June 30, 1997 and amended March 18, 1999,
by and between the Company and the Executive (the "Prior Agreement").

           The Board of Directors of Energy East (the "Board") and the Board of
Directors of the Company desire to provide for the employment of the Executive
as a member of the management of the Company and certain of its subsidiaries and
affiliates, and the Executive is willing to commit herself to serve the Company
and its subsidiaries and affiliates, on the terms and conditions herein
provided.

           In order to effect the foregoing, Energy East, the Company and the
Executive wish to enter into an employment agreement on the terms and conditions
set forth below. Accordingly, in consideration of the premises and the
respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

           1.  Defined Terms. The definitions of capitalized terms used in this
Agreement, unless otherwise defined herein, are provided in the last Section
hereof.

           2.  Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to serve Energy East, the Company and their
subsidiaries and affiliates, on the terms and conditions set forth herein,
during the term of this Agreement (the "Term").

           3.  Term of Agreement. The Term will commence at the Effective Time
of the Merger as those terms are defined in the Agreement and Plan of Merger
dated as of June 14, 1999, by and among the Company, Energy East and EE Merger
Co., a Maine corporation and wholly owned subsidiary of Energy East (the "Merger
Agreement"), and end on the third anniversary of the day on which the Effective
Time occurs, unless further extended as hereinafter provided. Commencing on the
first day of the month following the Effective Time and each succeeding month
thereafter, the Term of this Agreement shall automatically be extended for one
(1) additional month unless Energy East, the Company, or the Executive shall
have given prior written notice not to extend this Agreement.

           4.  Position and Duties. The Executive shall serve as President of
Central Maine Power Company and shall also serve in any such executive officer
position of the Company or its subsidiaries and affiliates if so appointed by
the Board, and shall report to the President of Energy East. The Executive shall
have such responsibilities, duties and authority that are consistent with such
positions as may from time to time be assigned to the Executive by the President
of Energy East. The Executive shall devote substantially all her working time
and efforts to the business and affairs of the Company and its subsidiaries and
affiliates; provided, however, that the Executive may also serve on the boards
of directors or trustees or otherwise participate in the affairs of other
non-affiliated companies and organizations, including, without limitation,
industry associations and charitable and civic endeavors, as long as such
service does not substantially interfere with the performance of her duties
hereunder or violate her obligations under Section 10 hereof.

           5.  Compensation and Related Matters.

                5.1.  Base Salary. The Company shall pay, or cause to be paid,
to the Executive an annual base salary ("Base Salary") during the period of the
Executive's employment hereunder, which shall be at an initial rate which is no
less than the rate of $300,000. The Base Salary shall be paid in substantially
equal bi-weekly installments, in arrears. The Base Salary may be discretionarily
increased by the Board from time to time as the Board deems appropriate in its
business judgment. The Base Salary in effect from time to time shall not be
decreased during the Term. During the period of the Executive's employment
hereunder, the Board shall make an annual review of the Executive's
compensation.

           Compensation of the Executive by Base Salary payments shall not be
deemed exclusive and shall not prevent the Executive from participating in any
other compensation or benefit plan of Energy East or the Company. The Base
Salary payments (including any increased Base Salary payments) shall not in any
way limit or reduce any other obligation of Energy East or the Company
hereunder, and no other compensation, benefit or payment hereunder shall in any
way limit or reduce the obligation of the Company to pay the Executive's Base
Salary.

                5.2.  Benefit Plans. The Executive shall be entitled to
participate in or receive benefits under any "employee benefit plan" (as defined
in section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended from time to time ("ERISA") or employee benefit arrangement made
available by Energy East or the Company now or during the period of the
Executive's employment hereunder to their executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements; provided, however, that
there shall be no duplication of the benefits created by this Agreement. The
Executive's participation in such employee benefit plans and arrangements shall
be on an appropriate level, as determined by the Board.

                5.3.  Incentive Compensation. The Executive shall be entitled to
participate in or receive benefits under any short or long-term incentive
compensation plan made available by Energy East now or during the period of the
Executive's employment hereunder to their executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements; provided, however, that
the value of the Executive's incentive compensation opportunity shall not be
less than the value of the Executive's incentive compensation opportunity in
effect immediately prior to the Effective Time; and provided , further that the
Executive shall not be eligible to receive benefits from any incentive
compensation plan, policy or arrangement of Energy East to the extent the
Executive is receiving a similar benefit pursuant to an incentive compensation
plan, policy or arrangement of the Company or any of its subsidiaries.

                5.4.  Fringe Benefits. The Executive shall be entitled to
receive any fringe benefits which are made available by Energy East or the
Company now or during the period of the Executive's employment hereunder to
their executives and key management employees including, without limitation,
executive physical examinations as provided in accordance with the Company's
policies and practices immediately prior to the Effective Time.

                5.5.  Expenses. Upon presentation of reasonably adequate
documentation to Energy East, the Executive shall receive prompt reimbursement
from Energy East or a subsidiary thereof for all reasonable and customary
business expenses incurred by the Executive in accordance with Energy East's
policy in performing services hereunder.

                5.6.  Vacation. The Executive shall be entitled to five (5)
weeks of vacation during each year of this Agreement, or such greater period as
the Board shall approve, without reduction in salary or other benefits.

           6.  Compensation Related to Disability. During the Term of this
Agreement, during any period that the Executive fails to perform the Executive's
full-time duties hereunder as a result of incapacity due to physical or mental
illness, Energy East shall pay, or cause to be paid, to the Executive her Base
Salary at the rate in effect at the commencement of any such period, together
with all compensation and benefits payable to the Executive under the terms of
any compensation or benefit plan, program or arrangement maintained by Energy
East or the Company during such period, until the Executive's employment is
terminated by Energy East for Disability; provided, however, that such payments
shall be reduced by the sum of the amounts, if any, payable to the Executive at
or prior to the time of any such payment under disability benefit plans of
Energy East or the Company or under the Social Security disability insurance
program, which amounts were not previously applied to reduce any such payment.

           7.  Termination Compensation and Benefits.

                7.1.  If the Executive's employment shall be terminated for any
reason during the Term of this Agreement, the Company shall pay the Executive's
Base Salary (to the Executive or in accordance with Section 11.2 if the
Executive's employment is terminated by her death) through the Date of
Termination at the rate in effect at the time the Notice of Termination is
given, together with all compensation and benefits (other than severance
compensation and benefits) payable to the Executive through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by Energy East or the Company during such period.

                7.2.  In the event the Executive's employment is terminated
prior to the expiration of the Term of the Agreement by the Executive for Good
Reason or by Energy East or the Company for reasons other than Cause (other than
the death or Disability of the Executive), the Executive shall receive (i)
continuation of her Base Salary and the benefits provided for in Sections 5.2
and 5.3 of this Agreement for the remainder of the Term , (ii) payment of a fee
to an independent outplacement firm selected by the Executive for outplacement
services in an amount equal to the actual fee for such service up to a total of
$10,000 and (iii) a lump sum payment equal to (A) the value of the fringe
benefits that would have been provided to the Executive through the remainder of
the Term in accordance with the Company's policies as of the date one year prior
to the Date of Termination and (B) any unreimbursed expenses payable pursuant to
Section 5.5 of this Agreement. For purposes of determining equivalent value of
incentive compensation, the value of short-term incentive compensation shall be
the amount of short-term compensation received by the Executive in the fiscal
year ended immediately prior to the Date of Termination and the value of
long-term incentive compensation shall be the value of long-term incentive
compensation awards outstanding on the Date of Termination for performance
periods ending after the Date of Termination, such value being determined based
upon the projected target value of the applicable long-term incentive
compensation award as determined by the Company in connection with the grant
thereof. Continuation of the pension benefits provided under Section 5.3 shall
consist of continued accrual of benefits for the remainder of the Term under any
employee pension benefit plans (as that term is defined in Section 3(2) of
ERISA), and any plan, program or arrangement providing supplemental retirement
income payments, in which the Executive was participating at the time of
termination of employment. Notwithstanding the foregoing, to the extent the
Company and/or Energy East determines not to continue the retirement and welfare
benefits provided under Sections 5.2 and 5.3, respectively, pursuant to the
respective plan, program or arrangement, the Executive shall receive equivalent
benefits outside such plan, program or arrangement at no additional cost
(including, without limitation, tax costs) to the Executive. Notwithstanding any
other provision in this Agreement, benefits provided under this Section 7.2
shall not be provided to the Executive to the extent such benefits would be
duplicative of benefits provided elsewhere in this Agreement.

                7.3.  If the Executive's employment shall be terminated for any
reason during the Term of this Agreement, the Company shall pay the Executive's
normal post-termination compensation and benefits (other than severance
compensation and benefits) to the Executive as such payments become due. Such
post-termination compensation and benefits (other than severance compensation
and benefits) shall be determined under, and paid in accordance with, Energy
East's or the Company's retirement, insurance and other compensation or benefit
plans, programs and arrangements (other than this Agreement), as applicable.

                7.4.  (a)  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, benefit,
or distribution by Energy East, the Company or their affiliates to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment ("Gross-Up Payment") in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

                      (b)  Subject to the provisions of Section 7.4(c) hereof,
all determinations required to be made under this Section 7.4, including whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be used in arriving at such determinations, shall be made by
Energy East's principal outside accounting firm (the "Accounting Firm") which
shall provide detailed supporting calculations both to the Board and the
Executive within fifteen (15) business days of the Date of Termination and/or
such earlier date(s) as may be requested by Energy East or the Executive (each
such date and the Date of Termination shall be referred to as a "Determination
Date" for purposes of this Section 7.4(b) and Section 7.5 hereof). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. The
initial Gross-Up Payment, if any, as determined pursuant to this Section 7.4(b),
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm under this Section 7.4(b) shall be binding upon Energy East, the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment") consistent
with the calculations required to be made hereunder. In the event that Energy
East exhausts its remedies pursuant to Section 7.4(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                      (c)  The Executive shall notify Energy East in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of an Underpayment. Such notification shall be given as
soon as practicable but no later than ten (10) business days after the Executive
is informed in writing of such claim and shall apprise Energy East of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which she gives such notice to Energy East (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If Energy East notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

                            (i)    give Energy East any information reasonably
requested by Energy
                                    East relating to such claim;

                            (ii)   take such action in connection with
contesting such claim as Energy
                                    East shall reasonably request in writing
from time to time, including,
                                    without limitation, accepting legal
representation with respect to such
                                    claim by an attorney reasonably selected by
Energy East;

                            (iii)  cooperate with Energy East in good faith in
order to effectively
                                    contest such claim; and

                            (iv)   permit Energy East to participate in any
proceeding relating to
                                     such claim;

provided, however, that Energy East shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.4(c), Energy East shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as Energy East shall
determine; provided, however, that if Energy East directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided, further that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Energy East's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

                      (d)  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7.4(c) hereof, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to Energy East's and the Company's complying with the requirements of
Section 7.4(c) hereof) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 7.4(c) hereof, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and
Energy East does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.

                7.5.  The payments provided for in Section 7.4 hereof (other
than Section 7.4(c) and (d)) shall be made not later than the fifth (5th) day
following each Determination Date; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to the Executive on such day an estimate, as determined by the
Executive, of the minimum amount of such payments to which the Executive is
clearly entitled and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the thirtieth
(30th) day after each Determination Date. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code).

                7.6.  The Company also shall pay to the Executive all reasonable
legal fees and expenses incurred by the Executive as a result of a termination
which entitles the Executive to the Severance Payments (including all such fees
and expenses, if any, incurred in disputing any such termination or in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder); provided, however, the Company shall not be
required to pay to the Executive legal fees and expenses to the extent such
legal fees and expenses were incurred in connection with a contest controlled by
Energy East pursuant to Section 7.4(c) hereof in connection with which Energy
East complied with its obligations under said Section 7.4(d). Such payments
shall be made within five (5) business days after delivery of the Executive's
written request for payment accompanied with such evidence of fees and expenses
incurred as Energy East reasonably may require.

           8.  Termination Procedures.

                8.1.  Notice of Termination. During the Term of this Agreement,
any purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and, in the case of a termination by the Company for Cause or by the Executive
for Good Reason, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. Further, a Notice of Termination
for Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board which was called and held for the purpose
of considering such termination (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive's counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth in clause (i) or (ii) of the
definition of Cause herein, and specifying the particulars thereof in detail.

                8.2.  Date of Termination. "Date of Termination", with respect
to any purported termination of the Executive's employment during the Term of
this Agreement, shall mean (i) if the Executive's employment is terminated by
her death, the date of her death, (ii) if the Executive's employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the substantial
performance of the Executive's duties during such thirty (30) day period), and
(iii) if the Executive's employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
Energy East, shall not be less than thirty (30) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

           9.  No Mitigation. Energy East and the Company agree that, if the
Executive's employment hereunder is terminated during the Term, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by Energy East or the Company hereunder.
Further, the amount of any payment or benefit provided for hereunder (other than
pursuant to Section 7.4(d) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to Energy East or the Company, or otherwise.

          10.  Confidentiality and Noncompetition.

                 10.1.  The Executive will not, during or after the Term,
disclose to any entity or person any information which is treated as
confidential by Energy East or the Company or any of their subsidiaries or
affiliates, and not generally known or available in the marketplace, and to
which the Executive gains access by reason of her position as an employee or
director of Energy East, the Company or any of their respective subsidiaries
(each, an "EE Entity").

                 10.2.  Except as permitted by Energy East or the Company upon
its prior written consent, the Executive shall not, during the Executive's
employment hereunder, and, if at any time prior to the one year anniversary of
the Effective Time the Executive terminates her own employment for Good Reason
or the Company terminates her employment without Cause, for the period ending on
the one-year anniversary of the Effective Time, enter, directly or indirectly,
into the employ of or render or engage in, directly or indirectly, any services
to any person, firm or corporation within the "Restricted Territory," which is a
major competitor of any EE Entity with respect to products which any EE Entity
is then producing or services which any EE Entity is then providing (a
"Competitor"). However, it shall not be a violation of the immediately preceding
sentence for the Executive to be employed by, or render services to, a
Competitor, if the Executive renders those services only in lines of business of
the Competitor which are not directly competitive with a primary line of
business of any EE Entity or are outside of the Restricted Territory. For
purposes of this Section 10.2, the "Restricted Territory" shall be the states
and/or commonwealths of Connecticut, Vermont, Massachusetts, New Hampshire,
Maine and Rhode Island.

           11.  Successors; Binding Agreement.

                 11.1.  In addition to any obligations imposed by law upon any
successor to Energy East or the Company, Energy East and the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Energy East or the Company, as the case may be, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Energy East and the Company would be required to perform it if no such
succession had taken place. Failure of Energy East or the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from Energy East or the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive's employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

                 11.2.  This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.

                 11.3.  Except as provided herein, at the Effective Time, the
Prior Agreement shall be terminated and no longer in effect; and the Executive
expressly waives her rights to any payments under the Prior Agreement; provided,
however, that the Executive shall be entitled to receive timely all salary and
benefits, including, without limitation incentive compensation, due pursuant to
the Prior Agreement relating to all periods ending on or prior to the Effective
Time, and that Energy East and the Company shall be responsible for payment of
such salary and benefits. Notwithstanding any other provision of this Agreement,
this Agreement shall be null and void and of no further force or effect if the
Merger Agreement is terminated without consummation of the Merger or if the
Executive's employment with the Company and/or its subsidiaries terminates for
any reason before the Effective Date.

           12.  Notices. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addressees set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

                          (a)  To Energy East:

                                 Energy East Corporation
                                 One Canterbury Green
                                 P.O. Box 1196
                                 Stamford, Connecticut 06901
                                 Attention:  Mr. Kenneth M. Jasinski
                                                    Executive Vice President and
General Counsel

                                 Telephone:  (203) 325-0690
                                 Telecopy:  (203) 325-1901

                                 with a copy to:

                                 Wachtell, Lipton, Rosen & Katz
                                 51 West 52nd Street
                                 New York, New York 10019
                                 Attention:  Seth A. Kaplan, Esq.

                                 Telephone:  (212) 403-1000
                                 Telecopy:  (212) 403-2000

                          (b)  To the Company:

                                 CMP Group, Inc.
                                 83 Edison Drive
                                 Augusta, Maine 04336
                                 Attention:  Anne M. Pare, Esq.
                                                    Treasurer, Corporate Counsel
and Secretary

                                 Telephone:  (207) 623-3521
                                 Telecopy:  (207) 621-4714

                                 with a copy to:

                                 Thelen Reid & Priest LLP
                                 40 West 57th Street
                                 New York, New York 10019
                                 Attention:  J. Michael Parish, Esq.

                                 Telephone:  (212) 603-2000
                                 Telecopy:  (212) 603-2001

                          (c)  To the Executive:

                                 At the Executive's residence address as
maintained
                                 by the Company in the regular course of its
business
                                 for payroll purposes.

           13.  Miscellaneous.

                 13.1.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officers as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement. This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled, except as otherwise provided in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York, without giving
effect to choice of law principles.

               All references to sections of the Exchange Act or the Code shall
be deemed also to refer to any successor provisions to such sections. There
shall be withheld from any payments provided for hereunder any amounts required
to be withheld under federal, state or local law and any additional withholding
amounts to which the Executive has agreed. The obligations under this Agreement
of Energy East, the Company or the Executive which by their nature and terms
require satisfaction after the end of the Term shall survive such event and
shall remain binding upon such party.

                 13.2.  Notwithstanding any provision of this Agreement to the
contrary, Energy East and the Company shall be jointly and severally liable to
the Executive and her personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees or legatees for all
payment obligations under this Agreement.

               14.  Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

               15.  Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

               16.  Settlement of Disputes; Arbitration. All claims by the
Executive for benefits under this Agreement shall be directed to and initially
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing within thirty (30) days of submission to the Board and shall set forth
the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Board a decision of the Board within sixty (60)
days after notification by the Board that the Executive's claim has been denied.
Any denial by the Board of any such subsequent appeal by the Executive shall be
delivered to the Executive in writing within thirty (30) days of submission to
the Board and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon. Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in New York, New York in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction.

               17.  Definitions. For purposes of this Agreement, the following
terms shall have the meaning indicated below:

                      (a)  "Base Salary" shall have the meaning stated in
Section 5.1 hereof.

                      (b)  "Cause" for termination by Energy East or the Company
of the Executive's employment, for purposes of this Agreement, shall mean (i)
the willful and continued failure by the Executive to substantially perform the
Executive's duties hereunder (other than any such failure resulting from the
Executive's incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 8.1) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to Energy East or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive's part shall be deemed "willful" unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
Energy East or the Company.

                      (c)  "Code" shall mean the Internal Revenue Code of 1986,
as amended from time to time.

                      (d)  "Company" shall mean Central Maine Power Compny, or
any successor to its business and/or assets.

                      (e)  "Date of Termination" shall have the meaning stated
in Section 8.2 hereof.

                      (f)  "Disability" shall be deemed the reason for the
termination by Energy East or the Company of the Executive's employment, if, as
a result of the Executive's incapacity due to physical or mental illness, the
Executive shall have been absent from substantial performance of the Executive's
duties hereunder for the maximum number of months applicable to the Executive
under the Company's Disability Policy for Salaried Employees (or any successor
policy) (but in no event for less than six (6) consecutive months), Energy East
shall have given the Executive a Notice of Termination for Disability, and,
within thirty (30) days after such Notice of Termination is given, the Executive
shall not have returned to the substantial performance of the Executive's
duties.

                      (g)  "Energy East" shall mean Energy East Corporation and
any successor to its business and/or assets.

                      (h)  "Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended from time to time.

                      (i)  "Excise Tax" shall have the meaning stated in Section
7.5(A) hereof.

                      (j)  "Executive" shall mean the individual named in the
first paragraph of this Agreement.

                      (k)  "Good Reason" for termination by the Executive of the
Executive's employment shall mean the occurrence (without the Executive's
express written consent), of any one of the following acts by Energy East or the
Company, or failures by Energy East or the Company to act, unless, in the case
of any act or failure to act described in paragraphs (i) or (ii) below, such act
or failure to act is corrected prior to the Date of Termination specified in the
Notice of Termination given in respect thereof:

                            (i)    the assignment to the Executive of any duties
inconsistent with
                                    the Executive's status as an executive
officer of the Company
                                    or a substantial alteration in the nature or
status of the
                                    Executive's responsibilities consistent with
the titles set forth
                                    in Section 4;

                            (ii)   any material breach of any provision of this
Agreement by Energy
                                    East or the Company;

                            (iii)  the relocation of the Company's principal
executive offices to a
                                    location within the 25-mile radius of
Augusta, Maine or Energy
                                    East or the Company's requiring the
Executive to be based
                                    anywhere other than the Company's principal
executive offices
                                    except for required travel on the business
of Energy East or the
                                    Company or CMP Group, Inc. to the extent
such travel
                                    obligations are substantially consistent
with the Executive's
                                    present business travel obligations; or

                            (iv)   any purported termination of the Executive's
employment which
                                    is not effected pursuant to a Notice of
Termination satisfying the
                                    requirements of Section 8.1; for purposes of
this Agreement, no
                                    such purported termination shall be
effective.

               The Executive's right to terminate the Executive's employment for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness. The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

                      (l)  "Gross-Up Payment" shall have the meaning stated in
Section 7.4(a) hereof.

                      (m)  "Notice of Termination" shall have the meaning stated
in Section 8.1 hereof.

                      (n)  "Severance Payments" shall mean those payments
described in Section 7.2 hereof.

                      (o)  "Term" shall have the meaning stated in Section 3
hereof.



               IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

                                                          ENERGY EAST
CORPORATION


                                                          /s/ Kenneth M.
Jasinski                              
                                                          By: Kenneth M.
Jasinski
                                                          Title:

                                                          CENTRAL MAINE POWER
COMPANY


                                                          /s/ David T.
Flanagan                                 
                                                          By: David T. Flanagan
                                                          Title: President and
CEO


                                                          EXECUTIVE


                                                          /s/ Sara J.
Burns                                           
                                                          Sara J. Burns


